Citation Nr: 1510463	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for claimed conjunctivitis of the right eye, including as secondary to service-connected pterygium of the right eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1958 to August 1961.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2003, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  

In October 2011, the Board issued a decision that denied the claim of entitlement to service connection for claimed conjunctivitis of the right eye.  

Thereafter, in October 2013 the Veteran requested the October 2011 decision be vacated pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), and a new decision be issued after a new hearing has been conducted.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The October 2011 decision was vacated in a June 2014 Board Order to Vacate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2014, the Veteran was scheduled for a hearing before a Veterans Law Judge at the RO.  The Veteran, however, called the RO on the day of the hearing requesting that the hearing be rescheduled as he did not have transportation that day for the two and a half hour trip to the RO.  Accordingly, the case must be remanded to the RO for an appropriate hearing to be scheduled as good cause was shown for rescheduling the hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge, in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




